Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-1946-WJM-MEH

   LISA COWLES, a citizen of Wisconsin,

   Plaintiff,

   v.

   BONSAI DESIGN LLC, a Colorado limited liability
   company with its principal place of business in Colorado
   and with three members, who citizens of Colorado and/or
   citizens of North Carolina;
   VAIL RESORTS, INC., a Delaware corporation with
   its principal place of business in Colorado;
   VAIL RESORTS HOLDINGS, INC., a Colorado
   corporation with its principal place of business in Colorado;
   THE VAIL CORPORATION, a Colorado corporation
   with its principal place of business in Colorado; and
   VAIL RESORTS MANAGEMENT COMPANY, a
   Colorado corporation with its principal place of business in
   Colorado,

   Defendants.


                 PLAINTIFF’S MOTION TO STRIKE EXHIBITS TO BONSAI’S
                 RULE 12(b)(6) MOTION TO DISMISS OR, ALTERNATIVELY,
                 MOTION TO CONVERT BONSAI’S MOTION TO DISMISS TO
                          MOTION FOR SUMMARY JUDGMENT


           Generally, when ruling on a motion brought pursuant to Fed. R. Civ. P. 12(b)(6), a court

   should not look beyond the contents of the complaint itself. Here, Bonsai has filed a dispositive

   motion which, though styled as a motion pursuant to Rule 12(b)(6) [see Doc. #61], primarily relies

   on attached documents that Plaintiff, Lisa Cowles, does not incorporate or reference in her

   operative complaint [Doc. #9], that are not central to her claims, and that are not proper subjects

   of judicial notice. Because Bonsai has elected to seek dispositive relief pursuant to Rule 12(b)(6),
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 2 of 11




   these documents should not be considered by the Court in ruling on Bonsai’s motion to dismiss.

   Plaintiff therefore requests the Court strike and disregard these documents.

          Alternatively, Fed. R. Civ. P. 12(d) affords this Court discretion to consider Bonsai’s

   documents by converting its motion to dismiss to a motion for summary judgment under Fed. R.

   Civ. P. 56. While Plaintiff contends that the Court should instead simply strike Exhibits A through

   E to Bonsai’s Rule 12(b)(6) motion, Plaintiff alternatively – and conditionally – requests the Court

   convert the motion to a Rule 56 motion. Plaintiff’s alternative request is conditioned on the Court

   providing sufficient time for the parties to complete discovery germane to the issues raised by

   Bonsai in seeking dispositive relief in this case, which is at the outset of factual discovery.

          Certificate of Conferral Pursuant to D.C.COLO.LCivR 7.1(a) – Undersigned counsel

   certify that they have conferred with counsel for Bonsai concerning this motion and are authorized

   to state based on that conferral that Bonsai opposes the motion.

               I.       RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

          1.        This lawsuit arises from serious injuries suffered by the Plaintiff, Lisa Cowles, in a

   zip-lining accident on July 7, 2017, at the “Game Creek” zip-lining course in Vail, Colorado.

   Plaintiff alleges that, inter alia, a braking system designed, manufactured, and installed by Bonsai

   malfunctioned and failed, causing her to crash into the bottom of the zip line at a high rate of speed.

          2.        Plaintiff filed her First Amended Complaint on July 22, 2019. [See Doc. #9].

          3.        The First Amended Complaint is currently the operative complaint in this matter.

   [See Minute Order, July 22, 2019, Doc. #8].

          4.        Bonsai filed its motion to dismiss Plaintiff’s First Amended Complaint pursuant to

   Fed. R. Civ. P. 12(b)(6) on October 28, 2019. [Doc. #61].

          5.        Bonsai submitted five exhibits in support of its motion to dismiss. Exhibit A to

                                                      2
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 3 of 11




   Bonsai’s motion appears to be a collection of documents collectively referred to as “Design and

   Build Agreement.” [Doc. #61-1]. Exhibit B is a copy of a document titled, “Ski Area & Summer

   Activity Release of Liability, Waiver of Claims, Assumption of Risk & Indemnity Agreement.”

   [Doc. #61-2]. Exhibit C is a copy of a document titled, “ZipStop Installation, Operation, and

   Maintenance Manual.” [Doc. #61-3]. Exhibit D is a copy of a document titled, “Amusement Rides

   and Devices Annual Certificate of Registration.” [Doc. #61-4]. Exhibit E is a copy of Bonsai’s

   initial ASTM certification for the Game Creek zipline course, dated November 10, 2015. [Doc.

   #61-5].

             6.     None of these documents are attached to or referenced anywhere in Plaintiff’s First

   Amended Complaint. [See Doc. #9].

              II.    BONSAI’S EXHIBITS TO ITS RULE 12(b)(6) MOTION TO DISMISS
                      SHOULD BE STRICKEN AND DISREGARDED BY THE COURT

       A. On a Rule 12(b)(6) Motion, Trial Courts May Consider Materials Outside the
          Pleadings Only Under Limited Circumstances Absent Here.

             7.     “Generally, when ruling on a motion brought pursuant to Fed. R. Civ. P. 12(b)(6),

   a court should not look beyond the contents of the complaint itself.” Hampton v. Root9B

   Technologies, Inc., 2016 WL 7868823, *2 (D. Colo. Aug. 3, 2016) (citations omitted).

             8.     “There are exceptions to this restriction on what the court can consider, but they are

   quite limited: (1) documents that the complaint incorporates by reference; (2) documents referred

   to in the complaint if the documents are central to the plaintiff’s claim and the parties do not dispute

   the documents’ authenticity; and (3) matters of which the court may take judicial notice.” Gee v.

   Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010) (citations omitted).

             9.     “[T]his court has broad discretion in determining whether or not to accept materials

   beyond the pleadings.” Hampton, supra, 2016 WL 7868823, at *2 (citations omitted). Where “a

                                                      3
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 4 of 11




   defendant attaches to a 12(b)(6) motion materials referred to by the plaintiff and central to [her]

   claim,” the court has discretion to decide whether or not to consider those materials. Prager v.

   LaFever, 180 F.3d 1185, 1189 (10th Cir. 1999). “The mere fact that [a defendant] provide[s]

   documents to this Court does not require the Court to rely on those documents” or to consider them

   at all. Hampton, supra, 2016 WL 7868823, at *2 (citations omitted).

       B. Bonsai’s Exhibits Do Not Fall Within Any Exception to the Rule Barring
          Consideration of Materials Outside the Pleadings on a Rule 12(b)(6) Motion

          10.     No Incorporation by Reference. None of Bonsai’s exhibits are incorporated into

   Plaintiff’s complaint by reference. For example, while Plaintiff generally alleges that Bonsai and

   Vail entered into contractual arrangements with respect to the design and construction of the Game

   Creek zip-line course [see, e.g., Doc. #9, ¶¶ 59, 73-75, 226], Plaintiff’s First Amended Complaint

   does not attach or incorporate by reference the “Design Build Agreement” submitted as Bonsai’s

   Exhibit A. [See generally Doc. #9]. Plaintiff could not have incorporated this document by

   reference in her operative Complaint because she and her counsel were not provided with a copy

   of the document until months after her operative Complaint was filed.1

          11.     Similarly, Plaintiff was not provided with a copy of Bonsai’s Exhibit C, which

   Bonsai refers to as “a copy of the manual for Head Rush’s zipSTOP Brake Assembly system,”

   until Bonsai produced that document in discovery – again, months after Plaintiff’s operative

   Complaint was filed. None of Bonsai’s Exhibits are incorporated by reference in the Complaint.

          12.     Documents Not Central to Plaintiff’s Claims. None of Bonsai’s Exhibits are

   “central to” Plaintiff’s claims, either. None of Plaintiff’s claims rely on the existence of an


   1
     Vail’s in-house counsel emailed a copy of the Design and Build Agreement to Plaintiff’s counsel
   on August 29, 2019. Vail and Bonsai have each since produced versions of the agreement with
   their Rule 26(a)(1) disclosures that appear to contain different attachments, addendums, and
   appendices than the version informally provided by Vail’s in-house counsel.
                                                   4
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 5 of 11




   exculpatory agreement, including the specific document attached as Bonsai’s Exhibit B. Bonsai

   apparently concedes this point as it fails to argue anywhere in its motion that consideration of this

   document would be appropriate on its request for relief under Rule 12(b)(6).

          13.     Nor is this a case where “a plaintiff with a deficient claim” omits from their

   complaint “a dispositive document upon which the plaintiff relied” simply to “survive a motion to

   dismiss …” GFF Corp. v. Assoc. Wholesale Grocers, Inc., 130 F.3d 1381, 1385 (10th Cir. 1997).

          14.     An exculpatory agreement is not a priori enforceable in all cases. Assuming,

   arguendo, that Exhibit B is shown to be an authentic copy of an exculpatory agreement actually

   signed by Plaintiff in connection with her visit to Vail’s zip-lining course, Bonsai concedes in its

   motion that “such agreements cannot shield against a claim for willful and wanton conduct,

   regardless of the circumstances or intent of the parties.” Brigance v. Vail Summit Resorts, Inc., 883

   F.3d 1243, 1249 (10th Cir. 2018) (citing Boles v. Sun Ergoline, Inc., 223 P.3d 724, 726 (Colo.

   2010)).2 Bonsai appears to concede that an “agreement releasing a manufacturer from strict

   products liability … necessarily violates the public policy of this jurisdiction and is void” under

   Colorado law as well, as its motion does not contend that Plaintiff’s strict liability claim is barred

   by a waiver either. Boles, supra, 223 P.3d at 727-28. An exculpatory agreement that fails to express

   the parties’ intent in clear and unambiguous language is similarly unenforceable. See, e.g.,

   Schlumbrecht-Muniz v. Steamboat Ski & Resort Co., 132 F.Supp.3d 1310, 1314-16 (D. Colo.

   2015); Rowan v. Vail Holdings, Inc., 31 F. Supp. 2d 889, 898-900 (D. Colo. 1998); Stone v. Life-

   Time Fitness, Inc., 2016 COA 189M, ¶ 15.

          15.     Bonsai’s Exhibit A is also not “central to” Plaintiff’s claims. While Plaintiff


   2
     See also Espinoza v. Ark. Valley Adventures LLC, 809 F.3d 1150, 1152 (10th Cir. 2016) (“Under
   Colorado common law, it’s long settled that courts will not give effect to contracts purporting to
   release claims for intentional, knowing, or reckless misconduct.”); .
                                                    5
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 6 of 11




   generally alleges the existence of contractual agreements between Bonsai and Vail, her operative

   Complaint does not assert any contract claims against either Defendant, much less a claim based

   on Exhibit A, or otherwise rely on any of the terms set forth in this document, which was not

   provided to Plaintiff or her counsel until months after the filing of her operative Complaint. See

   footnote 1, supra. The same is true of Bonsai’s remaining exhibits.

           16.        Not Proper Subjects of Judicial Notice. Nor can the Court consider Bonsai’s

   Exhibits by taking “judicial notice” of the contents of these documents or the construction or

   enforceability of their terms.

           17.        “In general, the purpose of ‘judicial notice’ is to permit a court to make a finding of

   fact in the absence of record evidence.” Weigel v. BAC Home Loans Servicing, LP, 2011 WL

   1135319, *3 (D. Colo. Mar. 29, 2011) (emphasis added). To be a proper subject of judicial notice,

   the matter “must be beyond reasonable dispute … because the effect of taking judicial notice is to

   preclude a party from introducing contrary evidence and, in effect, directing a verdict against [her]

   as to the fact noticed.” Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1083

   (7th Cir. 1997).

           18.        Exhibits A and B, which both purport to set forth contractual agreements between

   the parties, are not proper subjects of judicial notice. Contractual agreements between private

   parties are not ordinarily a proper subject of judicial notice. See, e.g., D.R. Horton, Inc. v. Travelers

   Indem. Co., 860 F.Supp.2d 1246, 1258-59 (D. Colo. 2012) (declining to take judicial notice of

   terms of purported settlement agreement). As a general rule, issues like the construction and

   enforceability of contract terms under a given set of facts “are not the proper subject of judicial

   notice.” United States v. Jimenez, 2018 WL 3083744, *3 (D. Colo. June 22, 2018) (citing United

   States v. Dedman, 527 F.3d 577, 586-88 (6th Cir. 2008); Taylor v. Charter Med. Corp., 162 F.3d

                                                        6
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 7 of 11




   827, 830-31 (5th Cir. 1998)).

           19.     Even where a court may properly take judicial notice of the terms of a contract, it

   cannot take judicial notice of the construction or enforceability of those terms where, as here, those

   issues are a subject of genuine dispute between the parties. Accord King v. Kramer, 763 F.3d 635,

   649-50 (7th Cir. 2014) (trial court did not err in refusing to take judicial notice of one party’s legal

   argument concerning enforceability of contract term that was subject to parties’ dispute). “If a

   court takes judicial notice of a fact whose application is in dispute, the court removes the weapons

   of rebuttal evidence, cross-examination, and argument from the parties and raises doubt as to

   whether the parties received a fair hearing.” United States v. Boyd, 289 F.3d 1254, 1258 (10th Cir.

   2002). Plaintiff is entitled to her counsel’s use of these “weapons” with respect to the waiver issue

   and other disputed factual issues in this case, like Bonsai’s status as a “manufacturer” of the

   defective braking system and components alleged to have caused her injuries. Bonsai should not

   be permitted to short-circuit the development of a factual record sufficient for pretrial

   determination of these issues simply by attaching copies of a component manual and a certification

   form to its Rule 12(b)(6) motion.

           20.     None of Bonsai’s Exhibits fall within any exception to the rule limiting this Court’s

   12(b)(6) analysis to matters alleged in the Complaint. As such, Bonsai’s Exhibits should be

   stricken and disregarded by the Court.

         III.    ALTERNATIVELY, THE COURT SHOULD CONVERT BONSAI’S RULE
                  12(b)(6) MOTION TO A MOTION FOR SUMMARY JUDGMENT AND
                   AFFORD PLAINTIFF OPPORTUNITY TO COMPLETE RELEVANT
                           DISCOVERY ON THE ISSUES RAISED BY BONSAI

           21.     Plaintiff acknowledges that “the Court has discretion in deciding whether to convert

   a motion to dismiss into a motion for summary judgment by accepting or rejecting … attached


                                                      7
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 8 of 11




   documents.” Hampton, supra, 2016 WL 7868823, at *2 (citations omitted). If the Court is inclined

   to consider Bonsai’s Exhibits on its present motion to dismiss, however, it should only do so after

   converting the motion to one for summary judgment under Rule 56 – and after affording the parties

   sufficient time to complete the significant discovery remaining on the issues raised by Bonsai in

   that motion.

          22.     Initially, “the failure to convert a 12(b)(6) motion to one for summary judgment

   where a court does not exclude outside materials is reversible error unless the dismissal can be

   justified without considering the outside materials.” Gee, supra, 627 F.3d at 1187 (citing GFF

   Corp, supra, 130 F.3d at 1384. Because Bonsai’s request for case-dispositive relief cannot be

   justified without reference to its Exhibits, the Court can only properly consider the Exhibits by

   converting the motion to a summary judgment motion. Accord Hampton, supra, 2016 WL

   7868823, at *2.

          23.     Here, converting Bonsai’s Rule 12(b)(6) motion to a summary judgment motion

   only makes sense if the Court affords the parties sufficient time to complete discovery germane to

   the disputed factual issues raised in the motion. Accord GFF Corp., supra, 130 F.3d at 1384

   (“Conversion to summary judgment when a district court considers outside materials is to afford

   the plaintiff an opportunity to respond in kind.”).

          24.     While submission of a complete Rule 56(f) affidavit may follow should the Court

   decide to convert Bonsai’s motion to a motion for summary judgment, suffice it to say that Plaintiff

   is pursuing discovery relevant to the disputed factual issues raised in the motion. At present,

   however, Bonsai and Vail have yet to produce substantial relevant discovery documents and

   information significant to a variety of issues relevant to the (un)enforceability of Vail’s liability

   waiver, including correspondence memorializing details concerning the subject accident;

                                                     8
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 9 of 11




   documents concerning the condition of the braking systems on the Game Creek zip-line course

   both before and after the subject accident; documents concerning Bonsai’s responsibility for and

   involvement in assembling, repairing, and maintaining the braking systems on the course, both

   during initial course construction and thereafter3; and information concerning other similar

   incidents where consumers were injured on zip-lines under similar circumstances including zip-

   lines designed and built by Bonsai. Plaintiff also has yet to depose any Bonsai or Vail

   representatives or employees with knowledge relevant to these and other disputed factual issues

   raised in Bonsai’s motion.

          25.     To the extent the Court is not inclined to simply strike Bonsai’s Exhibits, Plaintiff

   conditionally requests that the Court convert Bonsai’s motion to dismiss to a summary judgment

   motion but only requests this relief if the Court also affords sufficient time for the parties to

   undertake and complete reasonable discovery germane to the issues raised in the Motion. If the

   Court is not so inclined, Plaintiff respectfully submits that it should simply strike Bonsai’s exhibits

   and confine its analysis to matters set forth in the pleadings as contemplated under Rule 12.

          WHEREFORE, Plaintiff, Lisa Cowles, respectfully requests this Court GRANT her

   Motion to Strike Exhibits to Bonsai’s Rule 12(b)(6) Motion to Dismiss or, Alternatively, to

   Convert Bonsai’s Motion to Dismiss to Motion for Summary Judgment, and enter an Order striking

   the Exhibits submitted with Bonsai’s pending Motion to Dismiss or, alternatively, converting

   Bonsai’s motion to a motion for summary judgment and affording the parties opportunity to

   complete necessary discovery, and grant her such other and further relief as the Court deems just.




   3
     Accord C.R.S. § 13-21-401(1) (definition of product “manufacturer” includes an “entity who
   designs, assembles, fabricates, produces, constructs, or otherwise prepares a product or a
   component part of a product …”).
                                                 9
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 10 of 11




         Respectfully submitted this 2nd day of December, 2019.

                                                    THE KOMYATTE LAW FIRM LLC

                                                    By:
                                                           /s/ Paul J. Komyatte
                                                           Paul J. Komyatte (No. 22750)
                                                           David P. Mason (No. 41333)
                                                           The Komyatte Law Firm, LLC
                                                           1536 Cole Blvd., Ste. 300
                                                           Lakewood, CO 80401
                                                           Attorneys for Plaintiff




                                               10
Case 1:19-cv-01946-WJM-MEH Document 87 Filed 12/02/19 USDC Colorado Page 11 of 11




                                  CERTIFICATE OF SERVICE

           I hereby certify that on this 2nd day of December, 2019, a true and accurate copy of the
   foregoing was filed with the Court and served upon all counsel of record via the Court’s CM/ECF
   system:


                                                      THE KOMYATTE LAW FIRM LLC

                                                      s/ David P. Mason
                                                      David P. Mason, Esq.




                                                 11
